Citation Nr: 0305917	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-14 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
nervous disorder, and if so, whether service connection is 
warranted for that disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from January to November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  That decision denied entitlement to service 
connection for any nervous condition with headaches.

The veteran's original claim for entitlement to service 
connection for residuals of a right leg injury and a nervous 
condition was received in December 1981.  A VA examination 
was held and a psychiatric evaluation was recommended but 
never completed.  In February 1982, the RO granted a 
noncompensable rating for the veteran's leg wound residuals 
but denied service connection for the claimed nervous 
condition manifested by headaches as not shown by the 
evidence of record.  The veteran did not file a timely notice 
of disagreement (NOD) and the February 1982 decision became 
final.

In January 1999, the veteran filed a statement in support of 
claim requesting a reevaluation of the decision denying 
service connection for a nervous disorder.  She also filed 
new claims for a weak left hand and smoking and alcohol 
addiction.  By a March 1999 rating decision, the RO denied 
service connection for the left hand claim.  The veteran 
failed to file a NOD and the decision denying service 
connection for the left hand became final.



FINDINGS OF FACT

1.	The RO, in a decision dated in March 1999, denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder.

2.	The veteran was notified of this action, and did not 
timely appeal.

3.	Evidence received since the March 1999 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
claim of service connection for a nervous disorder.

4.	The veteran's current schizophrenia began in service. 


CONCLUSION OF LAW

1.	The March 1999 RO decision that denied service connection 
for a nervous disorder is a final decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).

2.	Evidence submitted in support of the veteran's attempt to 
reopen her claim of entitlement to service connection for 
a nervous disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §  
3.156(a) (2002).

3.	The veteran's current nervous disorder, schizophrenia, was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In addition, regulations implementing the 
VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating a claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating her claim.  

Factual Background

An August 1981 service medical record shows that the veteran 
was brought in by ambulance with complaints of headache and 
feeling "a buzz."  Later that month, the veteran returned 
with complaints of headache, dizziness and neck pain.  Also 
noted in this report was "marked emotional stress over job 
and living situation... refer to mental health."  The veteran 
did not follow up on the mental health evaluation.  

The post-service record includes evidence of treatment for 
polysubstance abuse and hospitalizations for psychiatric 
problems.  In August 1995, the veteran admitted herself to 
Presbyterian Medical Center for treatment for a non-specified 
psychosis.  The Axis I diagnosis was bipolar disorder, mixed 
with psychosis.  

In May 1998, the veteran was hospitalized at Albert Einstein 
Medical Center after an altercation with her brother.  The 
veteran was hospitalized for polysubstance abuse treatment.  
The Axis I assessment was "non-specific psychosis rule out 
schizophrenia; cocaine abuse."

The following evidence was received subsequent to the RO's 
March 1999 decision.

In July 2000, the veteran visited the VA mental health clinic 
for treatment of a psychiatric disorder that she had been 
denying for many years.  The VA social worker noted that the 
veteran's recount of her military experience was confusing 
because she went "off on tangents making it difficult to 
determine her true psychiatric status."  The veteran 
reported that in service, she was sent to the hospital after 
throwing glass and two suicide attempts.  After service, the 
veteran reported her inability to maintain employment and 
healthy relationships, and complained of suicidal ideation 

In February 2001, the veteran was referred to the Wedge 
Medical Center for a psychiatric evaluation.  The Axis I 
diagnosis was intermittent explosive disorder.

In December 2001, the veteran underwent a VA examination.  
The examiner reviewed the claims file.  On examination, the 
veteran offered rather conflicting and contradictory 
information.  The examiner noted the veteran's past medical 
history reflects a period of heavy drinking from 1981 to 
1993.  The veteran reported substance abuse in 1991 and 
intermittent drug and alcohol use for a three-year period.  
The veteran acknowledged some suicidal ideation but denied 
any real plans or efforts.  She denied homicidal ideation, 
although the examiner felt this comment contradicted her 
previous statements about wanting to hurt people.  

The examiner found that the veteran's auditory and visual 
hallucinations, paranoid thinking, and long treatment history 
suggested schizophrenia, consistent with a previous VA 
diagnosis.  The examiner's diagnosis was chronic paranoid 
schizophrenia.  

The examiner's impression was that the veteran has had a 
longstanding problem with chronic schizophrenia dating to her 
time in service, although the problem was not fully evident 
at that time.  The examiner opined that the veteran's 
history, numerous outbursts, hospitalizations, chaotic 
behavior, angry outbursts, suicidal and homicidal efforts and 
attempts suggest a diagnosis of schizophrenia that is related 
to service. 

In December 2002, the veteran testified that while in 
stationed in Germany, she experienced weekly terrorist 
threats.  This threat caused her to withdraw and not talk 
about her feelings.  She testified that she attempted suicide 
by overdose of aspirin on two occasions. 


Whether new and material evidence has been submitted 
sufficient
 to reopen a claim for service connection for a nervous 
disorder.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  

In a February 1982 decision, the RO denied the veteran's 
claim of entitlement to service connection for a nervous 
condition.  This decision was based on the fact that the RO 
found that the veteran did not have any evidence of any 
nervous disorder during service and no psychosis was 
diagnosed after discharge from service.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim that has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156(a) (2002).

"New and material" evidence, for purposes of this appeal, is 
evidence not previously submitted, not cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed Cir 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the RO decision 
dated June 1997.  Evans.

The newly submitted evidence includes the reports of VA and 
non-VA outpatient treatment, and a VA examination, dated 
December 2001, discussed in detail below.

The Board finds that new and material evidence has been 
presented sufficient to reopen the claim of entitlement to 
service connection for a nervous disorder.  The VA outpatient 
treatment records contain new details of the veteran 
symptomatology during service.  The VA examination contains 
the first opinion in the record as to the relationship 
between symptoms in service and a current psychiatric 
disability.  This evidence is not cumulative and must be 
considered in deciding the veteran's claim.  

Having found that the claim is reopened, the Board will 
consider the veteran's claim in light of all the evidence.

Merits

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection may be presumed where certain chronic 
diseases, to include arthritis, manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2002).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In this case, the veteran has a current diagnosis of 
schizophrenia and a competent medical opinion that links this 
condition to service.  The examiner's opinion was the product 
of a detailed review of the record.  There is no competent 
opinion against the veteran's claim.  Accordingly, the Board 
concludes that the evidence is in favor of the veteran's 
claim.


ORDER

New and material evidence has been submitted and the claim 
has been reopened.  

Entitlement to service connection for a nervous disorder, 
namely schizophrenia, is granted.
  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

